UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09303 & 811-09923 KINETICS MUTUAL FUNDS, INC. & KINETICS PORTFOLIOS TRUST (Exact name of registrant as specified in charter) 555 Taxter Road Suite 175 Elmsford, NY 10523 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (800) 930-3828 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Internet Portfolio Portfolio of Investments - September 30, 2011 (Unaudited) Identifier COMMON STOCKS - 96.76% Shares Value Administrative and Support Services - 0.19% CTRP Ctrip.com International Ltd. - ADR*^ $ IILG Interval Leisure Group, Inc.* Amusement, Gambling, and Recreation Industries - 0.89% DIS The Walt Disney Company^ Asset Management - 0.23% URB/A CN Urbana Corporation - Class A* Broadcasting (except Internet) - 22.06% CBS CBS Corporation - Class B ^ DISCA Discovery Communications, Inc. - Class A*^ LBTYK Liberty Global, Inc. - Series C* LINTA Liberty Interactive Corporation - Class A* LCAPA Liberty Media Corporation - Liberty Capital - Series A* LSTZA Liberty Media Corporation - Liberty Starz - Series A* 2008 HK Phoenix Satellite Television Holdings Limited SNI Scripps Networks Interactive - Class A SIRI Sirius XM Radio, Inc.*^ VIA/B Viacom Inc. - Class B Computer and Electronic Product Manufacturing - 2.63% AAPL Apple, Inc.* QCOM QUALCOMM Inc. Credit Intermediation and Related Activities - 0.05% TREE Tree.com, Inc.*^ Data Processing, Hosting and Related Services - 0.10% CSGP CoStar Group, Inc.*^ Data Processor - 3.83% MA Mastercard, Inc. - Class A VRSK Verisk Analytics, Inc. - Class A* V Visa, Inc. - Class A^ Defense - 5.24% CACI CACI International, Inc. - Class A*^ MANT ManTech International Corporation - Class A^ Educational Services - 0.32% EDU New Oriental Education & Technology Group,Inc. - ADR*^ European Exchanges - 1.75% NAT BB Compagnie Nationale a Portefeuille*+ Gaming - 1.00% 200 HK Melco International Development Limited Global Exchanges - 2.31% JSE SJ JSE Limited 8697 JP Osaka Securities Exchange Co., Ltd. SGX SP Singapore Exchange Limited Holding Company - 0.65% GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR* 8 IEP Icahn Enterprises LP Management of Companies and Enterprises - 3.23% SATS EchoStar Corporation - Class A* Motion Picture and Sound Recording Industries - 8.38% DWA DreamWorks Animation SKG, Inc. - Class A*^ SINA SINA Corporation*^ TWX Time Warner,Inc.^ Motor Vehicle and Parts Dealers - 1.01% AN AutoNation, Inc.*^ Non-Store Retailers - 10.53% CPRT Copart, Inc.* EBAY eBay, Inc.* HSNI HSN, Inc.* IACI IAC/InterActiveCorp*^ OSTK Overstock.com, Inc.* RBA Ritchie Bros. Auctioneers, Incorporated^ SOHU Sohu.com Inc.*^ BID Sotheby's^ Other Exchanges - 0.31% FTIS LI Financial Technologies (India) Ltd. - GDR Other Information Services - 10.31% BIDU Baidu.com, Inc. - ADR*^ EXPE Expedia, Inc.^ GOOG Google Inc. - Class A* NTES NetEase.com Inc. - ADR* YHOO Yahoo! Inc.* YOKU Youku.com, Inc. - ADR*^ Performing Arts, Spectator Sports, and Related Industries - 2.85% LYV Live Nation Entertainment, Inc.*^ MSG The Madison Square Garden Company - Class A* Professional, Scientific, and Technical Services - 4.07% JRJC China Finance Online Company - ADR*^ CTSH Cognizant Technology SolutionsCorporation - Class A* ICGE ICG Group Inc.*^ INFY Infosys Technologies Limited - ADR^ MWW Monster Worldwide, Inc.* UNTD United Online, Inc. WYY WidePoint Corp.* Publishing Industries (except Internet) - 4.05% ROVI RoviCorporation*^ Rental and Leasing Services - 1.01% CDCO Comdisco Holding Company, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.05% COWN Cowen Group, Inc. - Class A*^ ICE IntercontinentalExchange Inc.*^ MKTX MarketAxess Holdings,Inc. Special Purpose Entity - 0.00% ADPAO Adelphia Contingent Value Vehicle CVV Servies ACC-4 Int*+ 0 ADPAL Adelphia Recovery Trust Ser ACC-6 E/F Int*+ 0 0 Telecommunications - 6.08% CHU China Unicom (Hong Kong) Limited - ADR^ DISH DISH Network Corp. - Class A*^ 215 HK Hutchison Telecommunications Hong Kong Holdings Limited HTHKY Hutchison Telecommunications Hong Kong Holdings Limited - ADR^ SNSH Sunshine PCS Corporation - Class A* U.S. Equity Exchanges - 0.46% NYX NYSE Euronext Warehousing and Storage - 1.17% IRM Iron Mountain Incorporated^ TOTAL COMMON STOCKS (cost $77,426,698) ESCROW NOTES - 0.00% Principal Amount Special Purpose Entity - 0.00% 006ESCBG1 Adelphia Communications Corp.*+ $ 0 006ESC958 Adelphia Communications Corp. Preferred*+ 0 TOTAL ESCROW NOTES (cost $0) 0 RIGHTS - 0.87% Shares Rental and Leasing Services - 0.87% CDCOR Comdisco Holding Company, Inc. Expiration Date: 12/31/2050 Strike Price: $1.00# TOTAL RIGHTS (cost $2,643,576) SHORT-TERM INVESTMENTS - 2.52% Principal Amount Commerical Paper - 2.52% US Bank NA 0.020%, 10/03/2011 Money Market Funds - 0.00% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01% (b) TOTAL SHORT-TERM INVESTMENTS (cost $2,529,856) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 43.67% Investment Companies - 43.67% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.20%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $43,829,496) TOTAL INVESTMENTS - 143.82% $ (cost $126,429,626)(a) Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2011.Total loaned securities had a market value of $41,249,234 at September 30, 2011. # - Contingent value right (contingent upon profitability of company). + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $1,752,163 or 1.75% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2011. ADR - American Depository Receipt GDR - Global Depository Receipt. (a) The cost basis of investments for federal tax purposes at September 30, 2011 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at September 30, 2011 Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Portfolio has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Portfolio’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Portfolio's net assets as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks $ ^ $ $ $ Escrow Notes — - —
